Title: To Benjamin Franklin from John Paul Jones, 13 November 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honor’d and Dear Sir,
Serapis Texel, Novr: 13th: 1779.
His Excellency the French Ambassador at the Hague appeared to me to think so ill of sending letters by Post that I durst not venture to forward the within evidence against Captain Landais by that insecure conveyance, and I was unwilling to be at the expence of sending an Express, especially as I am not sure whether Captain Landais has or has not yet left Amsterdam, I hope no damage will attend my not having sooner sent the Certificates which you require, our good Friend Mr: Dumas who is now here does me the favor to charge himself with forwarding this letter to you.—
I am exceedingly sorry that we have consumed so much time here—and doubly so because our first Object appears to be given up.— The Weather has been and is so unfavorable that the Dutch Carpenters have Scarcely performed a good days work in a Week—and at the distance of 26 leagues from a place of supply in this ungentle Road it has been impossible for me to forward the Repairs with greater dispatch.— The difficulty of obtaining fresh Water here is scarcely conceivable; We are obliged to send our Casks all the way to Amsterdam; Judge then of our embarressments with more than Five hundred Prisoners and in a Situation where every other Article is equally difficult to be obtain’d. I have however at last allmost surmounted all obstructions and the Serapis is now almost Ready to sail, and if the Weather continues favorable for a day or two I shall depart with the first fair Wind afterwards.— I Know that I must run the Risque of meeting with the Enemy who have long been watching our departure off the entrance of the Port. It is believed that they have four Ships opposite to the North and Eight Opposite to the South passage, and the latter have been frequently seen from the Ships in this Road.

The two French Cutters that arrived here from Dunkirk a Week after our Squadron expect to Sail tomorrow and I determine to avail myself of their protection to send out the Countess of Scarborough and the Vengeance with a part of the Prisoners (say 200 to 250) the Captains of the Cutters have been so polite as to promise that between them they will take on board their Cutters, when without the Road 40 of the principal prisoners— Tho’ the Commanding Officer of the Cutters will not take an absolute charge of the Countess of Scarborough and the Vengeance, yet I hope the measure of sending them out in Company will meet with your Approbation, as it will divide the Risque. We Know also that the Enemy is far Superior to our whole force and that neither Politicks nor the Season will admit of their Continuing here— I hope the arrangement which I have made onboard the Alliance will meet with your Excellencies Approbation. It has I understand given entire Satisfaction on board that Ship—and the Men ask only a months pay and a little Winter Cloathing.— My People on board here both Officers and Men having lost their Cloths with the Bon Homme Richard are in great want of everything; I am afraid to say a Word of this to M de Chaumont after the unmerited Reproaches which he has made me on the same Account.—
I have the Satisfaction to inform you that the Serapis is highly worthy of becoming the property of America, having many good Qualities and being entirely New—both this Ship and the Alliance deserves to be sheathed in Copper, and they would cost less that way in three Years than if sheathed with wood besides Saving a fourth part of the time, for it is well known how many things are lost and distroyed in Careening Ships of War.—
I should be very unworthy of your Excellency’s Friendship if I did not feel the whole force of the Obligation which I owe to the Generous Sentiments of your greatly esteemed letter of the 15th of October; it is my truest Glory that my Conduct is honored and rewarded by your Approbation, and my favorite object of being instrumental in giving Liberty to the Americans that have so long languished for it in the British Prisons shall never loose my attention.—
I have lately written fully to Doctor Bancroft on the Subject of my misunderstanding with M de Chaumont—and as I conclude that he has shewn your Excellency my Letters I hope you are convinced that my Friendship for him is far from diminished. I allways esteemed and lov’d his Heart— And the instant that he retracts the Errors of his Head I shall love him altogether.— I felt myself deeply hurt, and as it is not in my nature to Act a double part I spoke freely my Sentiments.—
I have the Honor to be with the highest Sentiments of Grateful Esteem and Respect Dear Sir your Excellencies most affectionate and most oblig’d Servant
Jno P Jones
His Excellency B[torn] Franklin Esqr: &c &c &c.
 Notation: Capt. Jones Nov 13. 1779
